Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continuity/Reexam Information for 16/710587 
    
        
            
                                
            
        
    

Parent DataNo Parent Data Child DataNo Child Data


1.	Claims presented for examination: 1-20

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


2.	Claims 1-15 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) 1 does/do not fall within at least one of the four categories of patent eligible subject matter because  claim language clearly identify the map search interface system which is a software or program.  Software or program is not fallen within the one of the categories patent eligible subject matter.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


3.	Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a2) as being anticipated by Leishman et al.  (Pub. No. US 2004/0073538 A1).
As to claim 1, Leishman discloses a map search interface system comprising computer program code instructions controllers configured to: 
receive, in relation to user profiles of a first type (user profile) (paragraph 0046), GIS object location and attribute data of a plurality of GIS objects parameters (the extend range attribute for any single record…) (paragraph 0044); 

at least one of receive and determine a geographic subregion within GIS data (within the polygon is  a geo-spatial subset…) (paragraph 0031); 
determine a subset of GIS objects of the plurality of GIS objects falling within the geographic subregion according to location data thereof and the geographic subregion (the PSM includes an automatic clipping engine (ACE) that produces a radial search area, based on the current search position and search range…) (paragraph 0031); 
assign search parameter match total categories to each of the subset of GIS objects according to attribute data of the subset of GIS objects and the GIS object search parameters (typically, searches on the internet are performed by selecting a predetermined classification of information by sub-category) (paragraph 0008); and 
generate a map search interface comprising a map rendered from the GIS data, the map search interface displaying the geographic subregion and the search parameter match total categories of the subset of GIS objects, without displaying a specific location of each respective GIS object (the system display multiple results on the maps as a set of independent ‘dot’, including a feature that accumulates overlapping results into one ‘dot’ but enables a user to select from a pop-up window displaying records belong to the ‘dot’ when the user clicks on the ‘dot’ (paragraph 0039). 

As to claim 2, Leishman discloses the system as claimed in claim 1, wherein the geographic subregion is selected from subregions specified by the GIS data (GIS database) (paragraph 0010).

As to claim 3, Leishman discloses the system as claimed in claim 1, wherein the geographic region is displayed as a boundary demarcation overlay on the map (the system display multiple results 

As to claim 4, Leishman discloses the system as claimed in claim 3, wherein at least one of receiving and determining a geographic subregion within the GIS data comprises receiving, via the map search interface, a geographic region identifier and looking up the geographic region boundary data from the GIS data (search interface further includes an extended range record module (ERRM) that provide geo-spatial indexing of records….) (paragraph 0043).

As to claim 5, Leishman discloses the system as claimed in claim 1, wherein the map is an interactive map and wherein at least one of receiving and determining the geographic subregion within the GIS data comprises determining the geographic subregion in accordance with a view port of the map (fig. 3).

As to claim 6, Leishman discloses the system as claimed in claim 5, wherein the geographic subregion is selected as a most central geographic subregion within the viewport (polygon) (paragraph 0031).

As to claim 7, Leishman discloses the system as claimed in claim 1, wherein the map search interface displays each search parameter match total category as a numeric value (category search) (category searching include a predefined number of categories listing) (fig. 3).

As to claim 8, Leishman discloses the system as claimed in claim 1, wherein the map search interface displays each search parameter match total category as at least one of a different colour and a different shade of a colour (colour coded) (fig. 3).



As to claim 10, Leishman discloses the system as claimed in claim 1, further comprising receiving a selection of a category via the map search interface and displaying an informational interface listing of the GIS objects within the category without displaying a specific locations thereof (fig. 3).

As to claim 11, Leishman discloses the system as claimed in claim 1, further comprising receiving a GIS object ID of a GIS object wherein the computer program code instruction controllers are further configured to: determine a geographic subregion according to location data of the GIS object; assign a search parameter match total category to the GIS object according to attributes of the GIS object and the GIS object search parameters; and generating a GIS object informational interface comprising a map rendered from the GIS data and displaying the geographic subregion and the search parameter match total category (fig. 3).

As to claim 12, Leishman discloses the system as claimed in claim 11, wherein the geographic subregion is generated as a boundary demarcation overlay on the map (the PSM can be used to define a search area for any point located within the boundary of the polygon) (paragraph 0030).



As to claim 14, Leishman discloses the system as claimed in claim 11, wherein the search parameter match total category is displayed using a visual indicator wherein elements thereof are highlighted according to the search parameter match total category (fig. 3).

As to claim 15, Leishman discloses the system as claimed in claim 11, wherein the visual indicator comprises a plurality of concentric layers and wherein subsets thereof are displayed at least one of from outside in an inside out depending on the search parameter match total category (fig. 4).

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAOQUOC N TO whose telephone number is (571)272-4041.  The examiner can normally be reached on Mon-Sat 9 - 10:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain S Alams can be reached on 571-272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


BAOQUOC N. TO
Examiner
Art Unit 2154



/BAOQUOC N TO/            Primary Examiner, Art Unit 2154